Citation Nr: 0636657	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  00-16 276	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to compensation benefits pursuant to 38 
U.S.C.A. § 1151 for liver disease, including cirrhosis and 
hepatitis C.

2.	Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1976 to 
March 1977.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Newark, New 
Jersey, which determined that new and material evidence had 
not been received to reopen a previously denied claim for 
service connection for an acquired psychiatric disorder.  
Also in that decision, the RO denied a claim for § 1151 
compensation for liver disease - including cirrhosis and 
hepatitis C.  In February 2002, the veteran testified 
concerning these claims before a local hearing officer.  He 
later had another hearing at the RO in February 2003, 
this time before a Veterans Law Judge (VLJ) of the Board.  
This type of proceeding is also referred to as a "travel 
Board" hearing.

In September 2003, the Board reopened the claim for service 
connection for a psychiatric disorder -- and then remanded 
the underlying claim on the merits, and for § 1151 
compensation, to the RO for further development and 
consideration.  This additional development occurred via the 
Appeals Management Center (AMC) in Washington, D.C.

In a March 2006 letter, the Board notified the veteran that 
the VLJ who had presided over the February 2003 hearing was 
no longer employed at the Board, so he could have another 
hearing before a VLJ that would ultimately decide his appeal.  
See 38 C.F.R. § 20.707 (2006).  He responded the following 
month that he wanted a videoconference hearing (with him at 
the RO, and the VLJ sitting at the Board in Washington, 
D.C.).

The Board remanded the case again in April 2006 for the RO to 
schedule the veteran for the requested videoconference 
hearing.  In May 2006, however, he withdrew this hearing 
request.  So the adjudication and consideration of his appeal 
on the merits will proceed.


FINDINGS OF FACT

1.	The veteran has received comprehensive notice regarding 
the evidence needed to substantiate the claims on appeal, 
including an explanation of whose responsibility  -- his or 
VA's, it was to obtain that evidence and information.  
Moreover, all relevant evidence necessary for a fair 
disposition of his claims has been obtained.

2.	A March 2005 VA psychiatric examiner has indicated the 
veteran's diagnosed chronic schizophrenia was as likely as 
not initially manifested during service from adjustment 
problems in carrying out his occupational duties; this VA 
examiner believes that likely represented the prodromal 
symptoms of the later diagnosed schizophrenic disorder.

3.	Even when assuming for the sake of argument the veteran 
has an additional disability consisting of the diagnosed 
liver disorders of cirrhosis and hepatitis C (i.e., that did 
not precede his use of several identified prescription 
medications), the most persuasive evidence nonetheless 
indicates that his usage of medication prescribed by VA 
physicians was not the actual cause of these liver disorders.   


CONCLUSIONS OF LAW

1.	Resolving all reasonable doubt in his favor, the veteran 
has a psychiatric disorder that was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2006).

2.	The criteria are not met for compensation benefits under 
38 U.S.C.A. § 1151 for liver disease, including cirrhosis and 
hepatitis C.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.361 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including as here, a claim for benefits arising out of VA 
treatment, and which, if awarded, is to be considered in the 
same manner as if service-connected) therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, 
if any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In accordance with these requirements that pertain to the 
content of the VCAA notice information provided, the veteran 
has been sufficiently informed as to the procedures in effect 
for the ongoing development of his claims.  Upon 
consideration of those specific documents issued that 
provided the requisite notice, these only warrant detailed 
review insofar as the claim for benefits under 38 U.S.C.A. § 
1151, the claim with respect to which the Board is denying on 
the merits.  As for the claim for service connection for a 
psychiatric disorder, the Board is granting this claim, 
representing a full grant of the benefits sought.  So there 
is no need for discussion of whether the VCAA duties to 
notify and assist were satisfied pertaining to that claim, 
because even if this was not accomplished, it is at most only 
harmless error.             Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).  See, too, Mayfield v. Nicholson, 19 Vet. App. 
103 (2004), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

In apprising the veteran of the relevant provisions of the 
VCAA, as they affected the claim for section 1151 benefits, 
the RO initially sent to him a July 2001 notice letter that 
informed him of the recent enactment of the VCAA, and 
requested additional information concerning the claim.  More 
recent letters issued to the veteran by the AMC in April 
2004, July 2004 and July 2005, clarified that the issue on 
appeal was for compensation due to an instance of previous 
treatment at a       VA medical facility, instead of a claim 
for a disability incurred or aggravated         in service.  
The July 2005 correspondence in particular, explained the 
general legal requirements for entitlement to section 1151 
benefits.  The February 2006 supplemental statement of the 
case (SSOC) also indicated what medical evidence was still 
necessary to show a causal relationship between a current 
disability, and earlier instance of treatment.  So the 
veteran has been afforded an explanation as to the additional 
evidence needed to substantiate his claim, the first element 
of the Pelegrini II analysis.      

Consistent with the second and third elements discussed in 
Pelegrini II, the veteran has also been informed as to the 
mutual obligation between VA and him to obtain all further 
evidence relevant to the disposition of his claim.  This 
included notice that VA would undertake reasonable efforts to 
help obtain evidence necessary to support the claim, 
including obtaining VA and private medical records, 
employment records, and records from other Federal agencies.  
Enclosed was a copy of           VA Form 21-4142 
(Authorization and Consent to Release of Information) upon 
which he could identify further available sources of 
evidence.   

Also, the July 2005 correspondence including language 
requesting that if the veteran had any additional evidence in 
his possession that pertained to his claim,    to please send 
this to the AMC.  Thus, the fourth and final element of VCAA 
notice was effectively met.  



The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
July 2006, informing him of the recent holding in the 
Dingess/Hartman decision.  Thus, he has received detailed 
notice concerning both the disability rating and 
effective date elements of his claim.

In addition to foregoing criteria for content-specific 
notice, there is also the requirement that the relevant 
notice information was provided in a timely manner.  In the 
present case, the VCAA notice letters that have been provided 
to the veteran beginning with the July 2001 correspondence, 
were each sent to him following the April 1999 rating 
decision that is presently on appeal.  This is not in 
accordance with the sequence of events prescribed in 
Pelegrini II as to what constitutes timely notice, i.e., 
receipt of the relevant information prior to the initial 
adjudication of the claim.  Keep in mind, though, that the 
VCAA had not yet been enacted at the time of that rating 
decision, and did not take effect until November 2000.  So 
the RO could not have possibly complied with the requirement 
that VCAA notice precede the initial adjudication of the 
claim, because the VCAA did not yet even exist.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini II, 
18 Vet. App. at 120.  

Moreover, in Pelegrini II, the Court clarified that in cases, 
as here, where the VCAA notices were not issued until after 
the initial adjudication in question, VA does not have to 
vitiate the initial decision and start the whole adjudicatory 
process anew.  Rather, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice 
such that he is not prejudiced.  See Mayfield,      19 Vet. 
App. at 128, rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 
  
Here, the record reflects that the RO (and the AMC, following 
the initial   September 2003 remand of the claim) has taken 
sufficient measures to provide     the veteran with 
comprehensive VCAA notice, notwithstanding the timing of      
this notice.  In particular, following the issuance to him of 
the most recent comprehensive notice letter addressing his 
claim in July 2005, the veteran had ample opportunity to 
respond with additional evidence and/or information prior to 
the February 2006 SSOC that continued the denial of his 
claim.  There is no additional evidence which he has 
submitted, or otherwise requested that VA obtain on his 
behalf.  The Board in its April 2006 remand also arranged for 
the opportunity for the veteran to provide testimony during a 
videoconference hearing, in view of his earlier hearing 
request.  However, as indicated, the veteran has since 
withdrawn his hearing request, and has stated that he wanted 
the RO to adjudicate his claim on the basis of the evidence 
already of record.  For these reasons, the Board finds that, 
regardless of the timing of the subsequent VCAA notice 
letters, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield, 19 Vet. App. at 128, rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Moreover, in considering and adjudicating the veteran's claim 
for section 1151 benefits, VA has undertaken appropriate 
action to comply with the duty to assist him.  This has 
included obtaining the veteran's outpatient and 
hospitalization records from several VA medical facilities, 
that pertain to the instances of faulty medical treatment 
allegedly rendered that caused him to have the onset of one 
or more liver conditions.  He has also undergone several VA 
examinations in connection with the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).       To support his 
claim, the veteran has provided a September 1999 letter from 
a private physician, along with various personal statements.  
He has also provided testimony during a February 2002 RO 
hearing, and February 2003 travel Board hearing.  See 38 
C.F.R. § 20.704.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Service Connection for a Psychiatric Disorder

Service connection may be granted for current disability 
resulting from a disease or an injury incurred or aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000).

On review of the veteran's treatment history both during and 
since his military service, when resolving any reasonable 
doubt in his favor on all essential elements of his claim, 
the evidence establishes that he has a psychiatric disorder 
that was incurred therein.  With reference to his current 
diagnosis and treatment for the claimed mental health 
disorder, a March 2005 VA psychiatric examination resulted 
in a diagnosis of chronic schizophrenia, and outpatient 
records from VA medical facilities show recent diagnoses of 
schizoaffective disorder and schizophrenia.      These 
records show sufficient information concerning the diagnosis 
of a claimed psychiatric disorder, to meet the first 
requirement for a valid claim for service connection of 
competent evidence of a current disability.     
  
For purposes of considering the next dispositive issue, 
whether the diagnosed psychiatric condition has an 
etiological relationship to an incident of service      
(i.e., a medical nexus), the first objective source of 
evidence that documents treatment for a mental health 
condition is that of an August 1983 VA hospitalization 
report, indicating his self-reported psychiatric 
symptomatology although no condition was then diagnosed.  
This instance of treatment took place approximately 5-years 
post-service, and hence, not specifically during the 
timeframe within which a psychiatric disability (if 
manifested as a psychosis, and to a compensable degree) would 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Additional 
VA hospitalization records from the 1980s note intermittent 
treatment for conditions diagnosed at various instances as 
depression, schizophrenia, or somatization disorder.  
Notwithstanding however that there is no distinct record of a 
psychiatric disorder during service, his personnel records 
includes documentation of his reported complaints with 
adjustment to various occupational duties, and there is 
competent evidence attributing his current diagnosed 
psychiatric disorder to this incident of service.  

The report of the veteran's March 2005 examination in 
initially discussing the veteran's relevant clinical history, 
indicates that he reported having had auditory hallucinations 
in service, and that he was given psychiatric treatment and 
prescribed psychotropic medication after some difficulty 
getting along with other members of his unit.  Following 
completion of a claims file review and objective examination, 
the VA psychiatrist diagnosed chronic schizophrenia, and 
stated that the veteran began to have psychiatric problems 
including auditory hallucinations while in the military, and 
it was as likely as not that his current mental illness was 
related to service.  The March 2005 examiner was later 
requested (by the AMC) to provide a supplemental opinion 
confirming whether the veteran's diagnosed condition had any 
relationship to specific documented instances of treatment, 
or incidents from service.  In her June 2005 response, the 
psychiatrist indicated that chronic schizophrenia was likely 
incurred in service due to adjustment problems, such as 
difficulty concentrating, and in taking tests and following 
complex instructions.      It was summarized that these 
symptoms during service were as likely as not the prodromal 
symptoms of schizophrenia.      







Since this VA examiner's opinion regarding the etiology of 
the veteran's diagnosed mental health disorder is premised 
upon a detailed examination, and review of personnel records 
(in addition to the medical history) that include information 
consistent with what was described, this opinion should be 
considered to have substantial probative value.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Board may 
consider and evaluate the underlying basis of an opinion on a 
medical question, and determine whether to accept such an 
opinion under the circumstances).  

In view of the conclusion expressed by this examiner, and 
when affording the veteran the benefit of the doubt on the 
question of medical nexus, the symptoms  and behavior 
identified from service should be considered to have been the 
likely precursor of the subsequently diagnosed psychiatric 
disorder.  Hence, service connection for a psychiatric 
disorder is granted.  See 38 C.F.R. § 3.102;       Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).    


Compensation Benefits under 38 U.S.C.A. § 1151

Under VA law, when a veteran suffers additional disability or 
death as the result of training, hospital care, medical or 
surgical treatment, or an examination by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151;                      38 C.F.R. § 
3.358(a).    

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and further, that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  See 38 U.S.C.A.      § 1151; see 
also VAOPGCPREC 40-97 (Dec. 31, 1997).   

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained (i.e., medical examination, 
training and rehabilitation services, or        work therapy) 
upon which the claim is based, to the veteran's condition 
after     such treatment, examination or program has stopped.  
See 38 C.F.R. § 3.361(b).  

Provided that additional disability is shown to exist, the 
next relevant consideration is whether the causation 
requirements for a valid claim for benefits have been met.  
In order to establish actual causation, the evidence must 
show that the medical or surgical treatment rendered resulted 
in the veteran's additional disability.             See 38 
C.F.R. § 3.361(c)(1).  Furthermore, the proximate cause of 
the disability claimed must be the event that directly caused 
it, as distinguished from a remote contributing cause.  
Specifically, to establish that carelessness, negligence,         
lack of proper skill, error in judgment or other instance of 
fault proximately caused the additional disability, it must 
be shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the veteran's informed 
consent.                                     See 38 C.F.R. § 
3.361(d)(1).    

Proximate cause may also be established where the veteran's 
additional disability was an event not reasonably foreseeable 
-- to be determined based on what             a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable, but must be one 
that a reasonable  health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with           38 C.F.R. 
§ 17.32).  See 38 C.F.R. § 3.361(d)(2).    
 
Upon evaluating the veteran's treatment history on a 
continued basis through       VA medical facilities during 
the time period in which a disability was allegedly incurred 
due to VA treatment, the criteria for a valid claim for 
benefits under          38 U.S.C.A. § 1151 have not been met.  
As the foundation for his claim pursuant   to section 1151, 
the veteran has alleged that the prescription and 
administration of several medications by VA physicians 
beginning during the late-1980s, intended to alleviate a 
diagnosed psychiatric disorder and a headache condition, had 
the side effect of causing him to develop one or more liver 
disorders.  The fact itself that the veteran has a clinical 
history of a liver condition is shown by the record, based on 
the initial diagnosis in May 1996 of cirrhosis, and then of 
hepatitis C a few months afterwards -- so there is evidence 
of a condition which clearly did not exist prior to the 
identified prescribed medication usage, and hence with at 
least a reasonable possibility of a relationship to his 
medication use.  Thus, the preliminary requirement of an 
additional disability should be considered to have been met. 
Unfortunately, though, the preponderance of the evidence 
fails to show that the next essential consideration, that the 
prescribed medication was a substantial precipitating factor 
in the onset of this disability (including both actual and 
proximate causation) is satisfied.    


Considering the requirement of actual causation, the 
determination as to whether the veteran's diagnosed liver 
disorders were the result of the medications he has 
identified with possible side effects of liver dysfunction, 
must be resolved through a competent medical opinion.  One of 
the specific medications he has claimed as having the alleged 
side effect is Tegretol, a psychotropic medication, which he 
used between 1988 and 1992.  He has also provided copies of 
information sheets pertaining to two medications that he had 
been prescribed in response to tests results that were a 
potential indicator for tuberculosis, Isoniazid and Rifampin, 
that each noted amongst those listed potential side effects 
the increased risk of toxicity to the liver.  He has at 
various points referred to his use of Acetaminophen, used 
from 1988 to 1998 for headaches, as another medication 
contributing to liver dysfunction.  As indicated, to 
establish actual causation the evidence must demonstrate that 
the medical treatment at issue actually resulted in the 
additional disability alleged to exist.  See 38 C.F.R. § 
3.361(c)(1).  There are several medical opinions which have 
been obtained thus far addressing the actual causation 
requirement, and each require detailed consideration.

The initial opinion obtained that discussed the issue of 
causation in April 1999 from a VA physician, upon review of 
the claims file, determined that the veteran's condition of 
cirrhosis of the liver, and hepatitis C, was not caused by 
any of his psychotropic medications for treatment of 
diagnosed schizophrenia, including the medications of 
Risperidone, Benztropine, Lorazepam, Benadryl and Sertraline. 

The veteran has also provided a September 1999 statement from 
Dr. K., a physician  who had treated him at a private 
hospital between early-1998 and mid-1999,          in which 
he indicated that the veteran had been under evaluation for 
several medical conditions that included hepatitis C, 
cirrhosis of the liver, schizophrenia, and a seizure 
disorder.  The physician further observed that the veteran 
had been on various medications which appeared to have had an 
effect on his liver function.    He then stated that due to 
the veteran's prior history and current condition, it was 
felt that he should be qualified for receipt of disability 
compensation.   


In August 2004, the veteran's claims file was again sent to a 
VA physician for review and issuance of a medical opinion on 
the potential likelihood that his medication history had an 
effect upon his diagnosed conditions of the liver.         
The physician expressed the opinion that the veteran's use of 
the medications of Rifampin, Tegretol or Isoniazid had not 
caused his liver disorder, or aggravated  this disorder.   

Then in February 2005, a comprehensive VA examination was 
conducted to address the extent of any impairment 
attributable to prior medication usage.  It was observed by 
way of his medical history, that the veteran had a liver 
biopsy in 1995 which confirmed a diagnosis of hepatitis C, 
and that subsequently he initiated Interferon therapy (a 
medication designed specifically to treat hepatitis C) for       
six months starting in 1996.  He was later told that he was 
in remission and the treatment was successful, and adverse 
effects from Interferon therapy included rash at the site of 
the infection and symptoms of nausea.  

Also observed was that in 1988, the veteran was diagnosed 
with a seizure disorder, and received Tegretol for 
approximately four years.  During his Tegretol treatment, the 
veteran had periodic liver function tests (LFTs) which were 
within normal limits.  In addition, after he was found to 
have a positive response to a purified protein derivative 
(PPD) test in 1995 (a test used as a potential indicator for 
tuberculosis), he was initiated on Rifampin therapy.  
However, two days after beginning this course, he developed 
right upper quadrant pain as well as blood in the stool, and 
both Rifampin and INH (another name for Isoniazid) were 
discontinued immediately.  LFTs at that time, according to 
the veteran, were found to be elevated.  His liver biopsy 
conducted in July 1996 confirmed hepatitis C, and this 
occurred about one-year after discontinuation of Rifampin and 
INH.  

Following review of the veteran's clinical history, and a 
physical examination (including more recent LFTs) the 
examiner provided a diagnosis of hepatitis C,   and then 
expressed the opinion that it was less likely than not that 
the Tegretol, Rifampin and INH led to the veteran's liver 
cirrhosis.  The examiner explained that the veteran's LFTs 
were checked periodically during the timeframe that he took 
Tegretol, and were within normal limits.  Concerning the INH 
and Rifampin during the time that he received them or two 
days, they may have compounded the already present liver 
damage caused by chronic hepatitis C; however, he did not 
believe that these were the result of his chronic hepatic 
element.  The examiner concluded that it was less likely than 
not that Tegretol, Rifampin or Isoniazid prescribed by the VA 
caused or resulted in chronic aggravation of the veteran's 
liver disorder.   

In adjudicating the present claim for compensation benefits 
due the alleged result  of instances of VA medical treatment, 
it is the Board's responsibility to weigh the evidence and 
decide where to give credit and where to withhold the same --            
to include accepting certain medical opinions over others.  
See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time,  the Board is 
mindful that it cannot make its own independent medical 
determination and there must be plausible reasons for 
favoring one medical opinion over another.            Evans 
at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing       Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Here, though, there is a plausible basis upon which to find 
that the more persuasive opinions are those which tend    to 
rule out a causal relationship between medication, and a 
subsequent illness. 

Of particular note, the February 2005 examination report and 
opinion provided therein, presents a comprehensive summary of 
the veteran's clinical history following review of previous 
treatment records, and current examination, and also 
indicates the specific absence of any association between 
several prescribed medications by VA doctors, and the onset 
of liver disorders.  Based on this analysis, the examiner 
found that Tegretol (for treatment of seizures), and Rifampin 
and Isoniazid (as a treatment response to a positive PPD 
test) most likely had neither caused, nor resulted in chronic 
aggravation of the subsequently diagnosed cirrhosis and 
hepatitis C conditions.  This determination followed a 
thorough review of the objective record, which significantly 
contributed to its overall probative value.    See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  In comparison, the September 1999 
private physician's statement, while favorable to his claim, 
does not appear to have been based on a similar review of the 
veteran's medical history.  Also significant in evaluating 
this opinion, is that the opining physician did not identify 
what specific medications were considered related to liver 
dysfunction, and there are no other substantial details or 
explanation to help demonstrate any objective relationship 
between the disability claimed and prescribed medication.      

In addition, the previously referenced August 2004 VA medical 
opinion ruled out        an etiological relationship between 
use of Tegretol, Rifampin or Isoniazid and a liver disorder, 
and while this particular physician did not expressly 
indicate the basis for his conclusion (other than mentioning 
review of the claims folder),            it should be noted 
that his overall conclusion was nonetheless consistent with 
that of the February 2005 examiner.  Likewise, the April 1999 
medical opinion of record even if only limited to evaluating 
psychotropic drugs and whether they contributed to a liver 
condition, also determined that the alleged causative 
relationship had not occurred.  Accordingly, the well-
supported and reasoned conclusion from the February 2005 VA 
examiner should be considered the most probative opinion on 
the issue of actual causation, and taking into account also 
the consistent medical findings from other examination 
providers.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).   

Along with the prescription medications referenced in the 
above examination reports, the veteran has also previously 
identified his use of Acetaminophen (prescribed by his 
physicians, rather than in an over-the-counter form such as 
Tylenol) since 1988 for treatment of headaches, as having 
contributed to his liver dysfunction.  More recently, during 
the February 2003 Board hearing he clarified that it was the 
use of Tegretol for treatment of seizures which he alleged 
led to his liver condition.  Following the hearing, the Board 
in September 2003 remanded the claim for an opinion as to 
whether Tegretol specifically caused cirrhosis and/or 
hepatitis C, along with the possibility of a contributing 
effect from Rifampin or Isoniazid taken in 1995 in the year 
preceding the diagnosis of a liver condition.  Nonetheless, 
it warrants brief discussion that there is no competent 
evidence which suggests a relationship between Acetaminophen 
and a liver disorder.  The veteran's prescription drug 
records, in particular, show he was prescribed this 
medication from June 1991 to July 1992, and that it was not 
again prescribed until June 1996.  There is no medical 
opinion which attributes any diagnosed condition to 
Acetaminophen side effects -- and as mentioned, the VA 
examiners who reviewed his treatment history declined to 
identify any relationship between his medication regimen, and 
a liver disorder.       

Thus, the most persuasive evidence warrants the conclusion 
that the veteran's prescription medication usage was not the 
actual caused of liver disease.  In the absence of a finding 
of actual causation, moreover, there is no need for further 
analysis as to whether the proximate causation requirement 
was met, as set forth    in 38 C.F.R. § 3.361(d) -- including 
whether the claimed medical condition was due to an instance 
of faulty treatment by VA, or otherwise was a consequence of 
that treatment which was not reasonably foreseeable.  See 
also Loving v. Nicholson,                       19 Vet. App. 
96, 100 (2005).  

In its consideration of the veteran's claim for benefits 
under section 1151,             the Board has also taken into 
account his assertions as to the etiology of the claimed 
conditions.  However, inasmuch as the veteran is a layman, he 
does not have the requisite medical background and expertise 
to offer a probative opinion on the issue of whether his 
prescription medications led to the development of a liver 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim for compensation benefits under section 1151  for liver 
disease.  So the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. 5107(b); 38 
C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).


ORDER

Service connection is granted for a psychiatric disorder.

The claim for compensation benefits pursuant to 38 U.S.C.A. § 
1151 for liver disease, including cirrhosis and hepatitis C, 
is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


